309 F.3d 307
Randall COGGIN, Plaintiff-Appellee,v.LONGVIEW INDEPENDENT SCHOOL DISTRICT; et al., Defendants,Longview Independent School District, Defendant-Appellant.
No. 00-40731.
United States Court of Appeals, Fifth Circuit.
October 7, 2002.

Andy Wade Tindel (argued), Provost, Umphrey, Youngdahl & Sadin, Charles H. Clark, Clark, Lea & Ainsworth, Tyler, TX, for Plaintiff-Appellee.
Eric W. Schulze (argued), JoAnn S. Wright, Walsh, Anderson, Brown, Schulze & Aldridge, Austin, TX, for Defendant-Appellant.
Denise Nance Pierce, Bickerstaff, Heath, Smiley, Pollan, Kever & McDaniel, Jennifer Piskun Johnson, Graves, Dougherty, Hearon & Moody, Austin, TX, for Texas Ass'n of School Boards Legal Assistance Fund, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Texas; T. John Ward, Judge.
ON PETITION FOR REHEARING EN BANC (Opinion April 17, 2002, 5 Cir., 2002, 289 F.3d 326)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS and CLEMENT, Circuit Judges.1

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Judge Robert M. Parker did not participate in this poll